Citation Nr: 1103648	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Olean General Hospital and Millard Fillmore 
Gates Circle Hospital from January 19, 2009, to January 30, 2009.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 decision of the Department of 
Veterans Affairs Medical Center/Fee Processing Center in 
Canandaigua, New York, which denied the Veteran's claim for 
entitlement to payment or reimbursement of unauthorized medical 
expenses.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the VA Regional 
Office (RO) in Buffalo, New York.  A transcript of the hearing 
has been associated with the Veteran's claims file.  Following 
that hearing, the presiding Veterans Law Judge held the record 
open for 30 days to afford the Veteran the opportunity to submit 
additional evidence in support of his claim.  Since that time, 
however, he has submitted no such evidence for consideration.


FINDINGS OF FACT

1.  From January 19, 2009, to January 30, 2009, the Veteran 
underwent treatment from private medical providers at Olean 
General Hospital and Millard Fillmore Gates Circle Hospital.  

2.  On March 12, 2009, the Albany VA Medical Center (VAMC) issued 
correspondence to the Veteran and his private medical providers 
requesting medical records and an insurance verification 
statement in support of his claim for unauthorized medical 
expenses reimbursement.

3.  Neither the above information nor a request for additional 
time to submit that information was received within 30 days of 
the Albany VAMC's March 12, 2009, correspondence.

4.  In April 2009, June 2009, and September 2009, the Albany VAMC 
issued correspondence to the Veteran and his private medical 
providers indicating that his medical reimbursement claim was 
considered abandoned.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized 
medical expenses incurred at Olean General Hospital and Millard 
Fillmore Gates Circle Hospital have not been met.  38 U.S.C.A. §§ 
1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 
17.54, 17.93, 17.120, 17.161, 17.1004(e) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. 
§ 17.52 (2010).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency 
that existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 17.54 
(2010).

Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a 
Veteran in need of such care or services: (1) For an adjudicated 
service-connected disability; (2) For nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) For any disability 
of a Veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) For any 
illness, injury, or dental condition in the case of a Veteran who 
is participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2010).  To be eligible for reimbursement under this 
authority the appellant has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VAMC

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
§ Chapter 17 within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

If any one of the criteria is lacking, the benefit sought may not 
be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 
11 Vet. App. at 49; Malone, 10 Vet. App. at 547.

The Veteran is required to file a claim within 90 days of the 
latest of the following: (1) July 19, 2001; (2) the date that he 
was discharged from the facility that furnished the emergency 
treatment; (3) the date of death, but only if the death occurred 
during the stay in the facility that included the provision of 
the emergency treatment; or (4) the date he finally exhausted, 
without success, action to obtain payment or reimbursement for 
the treatment from a third party.  38 C.F.R. § 17.1004 (2010).

Additionally, and most significantly for the purposes of this 
appeal, VA regulations direct that, if a VAMC decision maker 
finds that additional information is needed to make a 
determination regarding a medical reimbursement claim, such 
official must contact the Veteran in writing and request that 
additional information.  38 C.F.R. § 17.1004(e) (2010).  The 
Veteran must then submit that requested information to the 
decision maker within 30 days of receipt of the written 
correspondence or his claim will be considered abandoned.  An 
exception to this policy may only be made if, within the 30-day 
time period, the Veteran applies in writing for an extension to 
submit the requested information.  In this instance, the deadline 
for submission of the information may be extended as reasonably 
necessary for the requested information to be obtained.  Id.

The Board now turns to the specific facts of the Veteran's 
appeal.  In written statements and testimony before the Board, he 
contends that he is entitled to reimbursement for the emergency 
medical care he received at two private facilities (Olean General 
Hospital and Millard Fillmore Gates Circle Hospital) in late 
January 2009.  

As a preliminary matter, the Board observes that the Veteran 
fails to satisfy the criteria for reimbursement under 38 U.S.C.A. 
§ 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The Board 
acknowledges that the Veteran is currently in receipt of a 10 
percent rating for a knee disorder.  However, the Veteran neither 
contends, nor does the evidence otherwise show, that the medical 
care for which he now seeks reimbursement pertained to that 
service-connected disability.  On the contrary, he asserts that 
he required emergency private medical treatment for complications 
of a stroke, which he suffered "on [his] way home" from a VAMC 
in Rochester, New York.  As the Veteran is not service connected 
for stroke complications or for any related cardiovascular 
disability, the Board finds that 38 U.S.C.A. § 1728 is not for 
application with respect to his claim.  Accordingly, the Board 
must now consider whether the Veteran is entitled to private 
emergency medical care reimbursement for a nonservice-connected 
disability under the provisions of the Veterans Millennium Health 
Care and Benefits Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 
17.1000-17.1008.

In this regard, the threshold question is whether the Veteran and 
his medical providers submitted a timely response to the VAMC's 
March 12, 2009, request for additional evidence in support of his 
claim.  38 C.F.R. § 17.1004(e).  Specifically, the VAMC requested 
medical records from the private facilities (Olean General 
Hospital and Millard Fillmore Gates Circle Hospital) where the 
Veteran was treated from January 19, 2009, to January 30, 2009.  
Additionally, the VAMC requested that the Veteran provide a 
statement verifying that he did not have private medical 
insurance that would cover his treatment.  

The record shows that copies of the VAMC's March 2009 
correspondence were sent to the Veteran and his private treating 
providers, specifically Exigence Medical of Olean, P.L.L.; 
Cardiology Reading Panel; Dent Neurological Group, P.C.; Kaleida 
Health; Buffalo Medical Group, P.C.; University at Buffalo 
Pathologists, Inc.; and University at Buffalo Neurosurgery, Inc.  
However, the requested information was not submitted within 30 
days of receipt of the VAMC's correspondence.  Nor was any 
written request for additional time to submit that information 
received within the 30-day time period.  Thereafter, in 
correspondence dated in April 2009, June 2009, and September 
2009, the VAMC informed the Veteran and his private medical 
providers that his medical reimbursement claim was considered 
abandoned.

The Board acknowledges that, at his August 2010 Travel Board 
hearing, the Veteran testified that he had submitted copies of 
his January 2009 private hospital invoices to an official at the 
VAMC in Bath, New York.  He stated that this had been his prior 
practice when requesting reimbursement for private medical care.  
The Veteran further indicated that he presumed the Bath VAMC 
official would send the information to the proper VA facility - 
specifically, the Albany VAMC  -- in a timely fashion, as she had 
done in the past.  

The Board recognizes that the Veteran has effectively asserted 
that the Bath VAMC official failed to submit his private medical 
bills to in a timely manner, and that this breach of protocol 
prevented him from prevailing on his medical reimbursement claim.  
However, there is a presumption of regularity that public 
officers perform their duties correctly, fairly, in good faith, 
and in accordance with law and governing regulations.  The law 
presumes the regularity of the administrative process.  Marsh v. 
Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. 
App. 182 (2003).  Furthermore, clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926).  

The United States Court of Appeals for Veterans Claims has 
expressly held that the presumption of regularity applies to 
procedures at the Board and the RO.  See Ashley, supra; 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Similarly, the 
Board believes that this presumption also applies to 
administrative actions undertaken by personnel at a VAMC in the 
regular and proper discharge their official duties. 

The Board does not question the sincerity of the Veteran's belief 
that he furnished copies of his January 2009 invoices to the Bath 
VAMC official, whom he trusted to submit information in support 
of prior claims for medical reimbursement.  However, the Court 
has held that a statement by the Veteran or his authorized 
representative, standing alone, is generally insufficient to 
rebut the presumption of regularity.  Mindenhall, supra.  

The Board recognizes that the Veteran testified at his Travel 
Board hearing that he would be willing to obtain a statement from 
the Bath VAMC official verifying that she had received his 
medical invoices.  Accordingly, the undersigned Veterans Law 
Judge agreed to hold the record open 30 days to allow the Veteran 
to obtain a written statement from that official.  However, no 
such statement was received.  Consequently, the Board finds that 
any additional information that may have been used to support the 
Veteran's claim has not been obtained because of his 
unwillingness or inability to cooperate.  The Board reminds the 
Veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991). 

The record does not contain any objective evidence establishing 
that the official at the Bath VAMC failed to submit the Veteran's 
private hospital invoices to the proper VA facility or otherwise 
prevented him from pursuing a claim for medical reimbursement.  
Thus, the Board finds that clear evidence has not been submitted 
to rebut the presumption of regularity with respect to the VA's 
duty to assist the Veteran with his claim.

Even assuming, without conceding, that the Bath VAMC official did 
fail to submit the Veteran's medical invoices to the proper 
location, it is far from clear that receipt of this information 
alone would have satisfied the Albany VAMC's March 2009 request.  
As noted above, the Albany VAMC specifically asked for all of the 
Veteran's January 2009 private medical records.  Such records 
presumably would have encompassed not only his January 2009 
private hospital invoices, which he claims to have submitted to 
the Bath VAMC official, but also contemporaneous treatment 
reports from his private medical providers.  Additionally, the 
Albany VAMC requested a statement verifying that the Veteran did 
not have other insurance that would cover his January 2009 
private medical expenses.  The Veteran does not contend, nor does 
the evidence otherwise show, that any January 2009 private 
hospital treatment report or insurance verification statement was 
ever provided to the Albany VAMC in a timely manner.  
Accordingly, the Board finds that, even affording the Veteran 
every reasonable benefit of the doubt, there is insufficient 
evidence to show that he fully complied with Albany VAMC's March 
12, 2009, request for additional evidence in support of his 
claim.  Accordingly, his claim for reimbursement of unauthorized 
medical expenses services must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching the above determination, the Board remains 
sympathetic to the Veteran and does not wish in any way to 
diminish his honorable military service.  The Board, however, is 
precluded from granting the Veteran's claim on an equitable basis 
and instead is constrained to follow the specific applicable 
provisions of law.  See 38 U.S.C.A. § 7104(c).

Finally, the Board observes that the provisions regarding VA's 
duties to provide notice and assistance to claimants have no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts are dispositive in a matter.  Manning 
v. Principi, 16 Vet. App. 534 (2002).  

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Olean General Hospital and Millard Fillmore 
Gates Circle Hospital, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


